DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0329289 (published 15 October 2020) (“Kenaley”); US Patent Application Publication 2015/0289042 (published 08 October 2015) (“Yamaguchi”) and US Patent Application Publication 2016/0119718 (published 28 April 2016) (“Yang”).
Claim 1 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Kenaley reference.
Claim 1
The Kenaley Reference
“1. A device comprising:
The Kenaley reference similarly describes a pressure equalizing 

Kenaley’s assembly 10 includes a housing 16. Id. at ¶ 41, FIG.1. Housing 16 includes an opening 36 that defines an acoustic pathway 32. Id.
“a waterproof sound-transmission membrane disposed on the housing to cover the opening of the housing;
Assembly 10 further includes nonporous membrane 20 secured to housing 16 by adhesive 30. Id. at ¶ 42, FIG.1. Membrane 20 is waterproof. Id. at ¶ 44. Membrane 20 further allows for sound to be transmitted along pathway 32 from transducer 18 to the environment outside housing 16. Id. at ¶ 42, FIG.1.
“a speaker unit housed in the housing, the speaker unit comprising a speaker having a diaphragm; and
Assembly 10 includes an acoustic device 14 supporting a transducer 18, such as a microphone or a speaker, which will inherently have a diaphragm that vibrates a fluid to produce sound. See id. at ¶ 40, FIG.1.
“an annular polymer membrane disposed between the diaphragm and the waterproof sound-transmission membrane,
Assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20.
“wherein the annular polymer membrane comprises:
“a first side coupled to the diaphragm;
“a second side coupled to the housing to support an attachment of the diaphragm with the housing; and
Kenaley’s breathable layer 24, corresponding to the claimed annular polymer membrane, similarly includes first and second sides. The sides, however, do not couple to the diaphragm of transducer 18 and to housing 16. Rather, the sides couple to the housing of acoustic device 14 and to membrane 20. See id. at FIG.1.

Breathable layer 24 is designed to provide a desired amount of pressure equalization over time. Id. at ¶¶ 33, 45–47, 52. Kenaley describes tuning the equalization rate by using additional features, such as a negative surface feature formed in breathable layer 24. Id. at ¶ 52. For example, Kenaley describes adding a groove or pathway in the surface of a breathable layer, e.g., 24. See id. This description anticipates adding at least one radial groove to the surface of layer 24, allowing pressure equalization along a lateral path 34.

Table 1
The table above shows that the Kenaley reference describes a pressure equalizing assembly 10 that corresponds closely to the claimed device. The two differ because the claimed device includes an annular polymer membrane with a first side coupled to a diaphragm and a second side coupled to a housing. Kenaley similarly describes a breathable layer 24 corresponding to the claimed annular polymer membrane, but Kenaley’s layer 24 does not couple to a housing and a diaphragm. Rather, its first side couples to a housing of an acoustic device 14 and its second side couples to a membrane 20, which is then coupled to housing 16.
Though Kenaley’s breathable layer 24 is not coupled in the same manner as the claimed annular polymer membrane, the structural differences are such that the claimed invention would have been obvious. Kenaley’s pressure equalizing assembly 10 allows for an acoustic device 14 to be sealed to a housing while allowing for pressure equalization. Kenaley at Abs., ¶¶ 31, 33. The acoustic device 14 is sealed by membrane 20 and breathable layer 24. Id. at ¶¶ 42, 45, FIG.1. Layer 24, however, allows for a desired amount of pressure equalization on both sides of membrane 20. See id. at ¶¶ 31, 33, 34, 45.
Like Kenaley, the Yamaguchi reference teaches a similar type of arrangement where an acoustic device 4 (e.g., a microphone or speaker) is sealed by a waterproof film membrane 21. Yamaguchi at ¶¶ 33, FIGs.7, 12. Yamaguchi also teaches a seal 5 that is coupled on a first side to a housing 11 by a fitted portion 13 and coupled on a second side to one of several positions depending on the embodiment. Id. at ¶¶ 36, 43, FIGs.4. 12. In one embodiment, seal 5 couples to a PCB 3. Id. at FIG.4. In another embodiment, seal 5 couples directly to device 4. Id. at ¶ 67, FIG.12. Seal 5, like Kenaley’s breathable layer 24 is configured with a radial channel 54 to allow for pressure equalization. Id. at ¶ 68, FIG.12. These multiple embodiments, read in correspondence with parallel teachings found in Kenaley, would have reasonably suggested an alternative configuration for Kenaley’s pressure equalization device 10. Rather than coupling breathable layer 24 to membrane 20, one of ordinary skill would have readily envisioned coupling layer 24 to an extension (like Yamaguchi’s fitted portion 13) projecting away from the inside of Kenaley’s housing 16. In this case, a first side of breathable layer 24 would be coupled to Kenaley’s housing 16. The second side of breathable layer 24 would be coupled directly to Kenaley’s acoustic device 14.
One known prior art method for coupling breathable layer 24 directly to Kenaley’s acoustic device 14 would have been found in the Yang reference. The Yang reference describes a loudspeaker 3 with a diaphragm 31. Yang at ¶¶ 25, 26, 30, FIGs.3, 4. Yang couples diaphragm 31 to a housing by a seat/projection 5 similar to Yamaguchi’s fitted portion 13 and an elastic buffer 4 similar to Kenaley’s breathable layer 24 and Yamaguchi’s seal 5. Id. Accordingly, it would have been obvious for one of ordinary skill in the art to follow Yamaguchi’s example and to couple Kenaley’s breathable layer 24 to the diaphragm of acoustic device 14. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the annular polymer membrane is made of a foamed polymer.”
Claim 5 depends on claim 1 and further requires the following:
“wherein the annular polymer membrane is made of sponge.”
Similarly, the Kenaley reference describes forming breathable layer 24 using a variety of polymers, including a spongy, polyester open cell foam (e.g., Foamex®). Kenaley at ¶¶ 46, 73, 77, Table 1. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claims.
Claim 6 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Kenaley reference.
Claim 6
The Kenaley Reference
“6. A device comprising:
The Kenaley reference similarly describes a pressure equalizing assembly 10 for use with an acoustic device 14. Kenaley at ¶ 40, FIG.1.
“a housing having an opening;
Kenaley’s assembly 10 includes a housing 16. Id. at ¶ 41, FIG.1. Id.

Assembly 10 further includes nonporous membrane 20 secured to housing 16 by adhesive 30. Id. at ¶ 42, FIG.1. Membrane 20 is waterproof. Id. at ¶ 44. Membrane 20 further allows for sound to be transmitted along pathway 32 from transducer 18 to the environment outside housing 16. Id. at ¶ 42, FIG.1.
“a speaker unit housed in the housing, the speaker unit comprising a speaker having a diaphragm; and
Assembly 10 includes an acoustic device 14 supporting a transducer 18, such as a microphone or a speaker, which will inherently have a diaphragm that vibrates a fluid to produce sound. See id. at ¶ 40, FIG.1.
“a polymer membrane disposed between the diaphragm and the waterproof sound-transmission membrane,
Assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20.
“wherein the polymer membrane being a partial annular structure
Breathable layer 24 is designed to provide a desired amount of pressure equalization over time. Id. at ¶¶ 33, 45–47, 52. Kenaley describes tuning the equalization rate by using additional features, such as a negative surface feature formed in breathable layer 24. Id. at ¶ 52. For example, Kenaley describes adding a groove or pathway in the surface of a breathable layer, e.g., 24. See id. This description anticipates forming 
comprises: “a first side coupled to the diaphragm; and
“a second side coupled to the housing to support an attachment of the diaphragm with the housing.”
Kenaley’s breathable layer 24, corresponding to the claimed annular polymer membrane, similarly includes first and second sides. The sides, however, do not couple to the diaphragm of transducer 18 and to housing 16. Rather, the sides couple to the housing of acoustic device 14 and to membrane 20. See id. at FIG.1.

Table 2
The table above shows that the Kenaley reference describes a pressure equalizing assembly 10 that corresponds closely to the claimed device. The two differ because the claimed device includes an annular polymer membrane with a first side coupled to a diaphragm and a second side coupled to a housing. Kenaley similarly describes a breathable layer 24 corresponding to the claimed annular polymer membrane, but Kenaley’s layer 24 does not couple to a housing and a diaphragm. Rather, its first side couples to a housing of an acoustic device 14 and its second side couples to a membrane 20, which is then coupled to housing 16.
Though Kenaley’s breathable layer 24 is not coupled in the same manner as the claimed annular polymer membrane, the structural differences are such that the claimed invention would have been obvious. Kenaley’s pressure equalizing assembly 10 allows for an acoustic device 14 to be sealed to a housing while allowing for pressure equalization. Kenaley at Abs., ¶¶ 31, 33. The acoustic device 14 is sealed by membrane 20 and breathable layer 24. Id. at ¶¶ 42, 45, FIG.1. Layer 24, however, allows for a desired amount of pressure equalization on both sides of membrane 20. See id. at ¶¶ 31, 33, 34, 45.
Like Kenaley, the Yamaguchi reference teaches a similar type of arrangement where an acoustic device 4 (e.g., a microphone or speaker) is sealed by a waterproof film membrane 21. Yamaguchi at ¶¶ 33, FIGs.7, 12. Yamaguchi also teaches a seal 5 that is coupled on a first side to a housing 11 by a fitted portion 13 and coupled on a second side to one of several positions depending on the embodiment. Id. at ¶¶ 36, 43, FIGs.4. 12. In one embodiment, seal 5 couples to a PCB 3. Id. at FIG.4. In another embodiment, seal 5 couples directly to device 4. Id. at ¶ 67, FIG.12. Seal 5, like Kenaley’s breathable layer 24 is configured with a radial channel 54 to allow for pressure equalization. Id. at ¶ 68, FIG.12. These multiple embodiments, read in correspondence with parallel teachings found in Kenaley, would have reasonably suggested an alternative configuration for Kenaley’s pressure equalization device 10. Rather than coupling breathable layer 24 to membrane 20, one of ordinary skill would have readily envisioned coupling layer 24 to an extension (like Yamaguchi’s fitted portion 13) projecting away from the inside of Kenaley’s housing 16. In this case, a first side of breathable layer 24 would be coupled to Kenaley’s housing 16. The second side of breathable layer 24 would be coupled directly to Kenaley’s acoustic device 14.
One known prior art method for coupling breathable layer 24 directly to Kenaley’s acoustic device 14 would have been found in the Yang reference. The Yang reference describes a loudspeaker 3 with a diaphragm 31. Yang at ¶¶ 25, 26, 30, FIGs.3, 4. Yang couples diaphragm 31 to a housing by a seat/projection 5 similar to Yamaguchi’s fitted portion 13 and an elastic buffer 4 similar to Kenaley’s breathable layer 24 and Yamaguchi’s seal 5. Id. Accordingly, it would have been obvious for one of ordinary skill in the art to follow Yamaguchi’s example and to couple Kenaley’s breathable layer 24 to the diaphragm of acoustic device 14. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 9 depends on claim 6 and further requires the following:
“wherein the polymer membrane is made of a foamed polymer.”
Claim 10 depends on claim 6 and further requires the following:
“wherein the polymer membrane is made of sponge.”
Similarly, the Kenaley reference describes forming breathable layer 24 using a variety of polymers, including a spongy, polyester open cell foam (e.g., Foamex®). Kenaley at ¶¶ 46, 73, 77, Table 1. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claims.
Claim 2 depends on claim 1 and further requires the following:
“wherein the through-opening has a width in a range of 10% to 25% of a circumference of the annular polymer membrane.”
Kenaley does not describe the width of a negative surface feature, such as a groove in breathable layer 24, relative to the circumference of layer 24. The Kenaley reference, however, teaches and suggests shaping and sizing the groove to provide a desired rate of pressure transfer while balancing for increased insertion loss on transducer performance. See Kenaley at ¶¶ 31, 33, 34, 45. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to experiment with various widths—including the claimed relative widths—for negative surface features, to observe the resulting pressure equalization rates and to select a width that provides a desired rate based on criteria involving environmental pressure changes and transducer performance. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the waterproof sound-transmission membrane has a surface area at least two times a surface area of the diaphragm.”
Kenaley depicts various embodiments of a nonporous membrane (e.g., 20, 220) as being larger in surface area than a transducer (e.g., 18, 218). Kenaley, however, does not describe any specifics concerning their relative sizes. The various sizes, however, show that it would have been an obvious design choice to size a nonporous membrane to have a surface area that is at least twice as large as the surface area of the transducer’s diaphragm. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the partial annular structure is 60% to 90% of a full annular structure.”
Kenaley describes a negative surface feature, such as a groove, in breathable layer 24 that breaks up the annular, peripheral surface of layer 24. Kenaley does not describe the width of the relative to the circumference of layer 24. The Kenaley reference, however, teaches and suggests shaping and sizing the groove to provide a desired rate of pressure transfer while balancing for increased insertion loss on transducer performance. See Kenaley at ¶¶ 31, 33, 34, 45. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to experiment with various widths—including the claimed relative widths—for negative surface features, to observe the resulting pressure equalization rates and to select a width that provides a desired rate based on criteria involving environmental pressure changes and transducer performance. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 8 depends on claim 6 and further requires the following:
“wherein the waterproof sound-transmission membrane has a surface area at least two times a surface area of the diaphragm.”
Kenaley depicts various embodiments of a nonporous membrane (e.g., 20, 220) as being larger in surface area than a transducer (e.g., 18, 218). Kenaley, however, does not describe any specifics concerning their relative 
Claim 11 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Kenaley reference.
Claim 11
The Kenaley Reference
“11. A device comprising:
The Kenaley reference similarly describes a pressure equalizing assembly 10 for use with an acoustic device 14. Kenaley at ¶ 40, FIG.1.
“a housing having an opening;
Kenaley’s assembly 10 includes a housing 16. Id. at ¶ 41, FIG.1. Housing 16 includes an opening 36 that defines an acoustic pathway 32. Id.
“a speaker unit housed in the housing, the speaker unit comprising a speaker having a diaphragm; and
Assembly 10 includes an acoustic device 14 supporting a transducer 18, such as a microphone or a speaker, which will inherently have a diaphragm that vibrates a fluid to produce sound. See id. at ¶ 40, FIG.1.
“a waterproof sound-transmission membrane disposed on the housing to cover the opening of the housing,
Assembly 10 further includes nonporous membrane 20 secured to housing 16 by adhesive 30. Id. at ¶ 42, FIG.1. Membrane 20 is waterproof. Id. at ¶ 44. Membrane 20 further allows for sound to be transmitted along pathway 32 from transducer 18 to the environment Id. at ¶ 42, FIG.1.

Kenaley depicts various embodiments of a nonporous membrane (e.g., 20, 220) as being larger in surface area than a transducer (e.g., 18, 218). Kenaley, however, does not describe any specifics concerning their relative sizes. The various sizes, however, show that it would have been an obvious design choice to size a nonporous membrane to have a surface area that is at least twice as large as the surface area of the transducer’s diaphragm.
“an annular polymer membrane disposed between the diaphragm and the waterproof sound-transmission membrane,
Assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20.
“wherein the annular polymer membrane comprises:
“a first side coupled to the diaphragm; and
“a second side coupled to the housing to support an attachment of the diaphragm with the housing.”
Kenaley’s breathable layer 24, corresponding to the claimed annular polymer membrane, similarly includes first and second sides. The sides, however, do not couple to the diaphragm of transducer 18 and to housing 16. Rather, the sides couple to the housing of acoustic device 14 and to membrane 20. See id. at FIG.1.

Table 3
The table above shows that the Kenaley reference describes a pressure equalizing assembly 10 that corresponds closely to the claimed device. The two differ because the claimed device includes an annular polymer membrane with a first side coupled to a diaphragm and a second side coupled to a housing. Kenaley similarly describes a breathable layer 24 corresponding to the claimed annular polymer membrane, but Kenaley’s layer 24 does not couple to a housing and a diaphragm. Rather, its first side couples to a housing of an acoustic device 14 and its second side couples to a membrane 20, which is then coupled to housing 16.
Though Kenaley’s breathable layer 24 is not coupled in the same manner as the claimed annular polymer membrane, the structural differences are such that the claimed invention would have been obvious. Kenaley’s pressure equalizing assembly 10 allows for an acoustic device 14 to be sealed to a housing while allowing for pressure equalization. Kenaley at Abs., ¶¶ 31, 33. The acoustic device 14 is sealed by membrane 20 and breathable layer 24. Id. at ¶¶ 42, 45, FIG.1. Layer 24, however, allows for a desired amount of pressure equalization on both sides of membrane 20. See id. at ¶¶ 31, 33, 34, 45.
Like Kenaley, the Yamaguchi reference teaches a similar type of arrangement where an acoustic device 4 (e.g., a microphone or speaker) is sealed by a waterproof film membrane 21. Yamaguchi at ¶¶ 33, FIGs.7, 12. Yamaguchi also teaches a seal 5 that is coupled on a first side to a housing 11 by a fitted portion 13 and coupled on a second side to one of several positions depending on the embodiment. Id. at ¶¶ 36, 43, FIGs.4. 12. In one embodiment, seal 5 couples to a PCB 3. Id. at FIG.4. In another embodiment, seal 5 couples directly to device 4. Id. at ¶ 67, FIG.12. Seal 5, like Kenaley’s breathable layer 24 is configured with a radial channel 54 to allow for pressure equalization. Id. at ¶ 68, FIG.12. These multiple embodiments, read in correspondence with parallel teachings found in Kenaley, would have reasonably suggested an alternative configuration for Kenaley’s pressure equalization device 10. Rather than coupling breathable layer 24 to membrane 20, one of ordinary skill would have readily envisioned coupling layer 24 to an extension (like Yamaguchi’s fitted portion 13) projecting away from the inside of Kenaley’s housing 16. In this case, a first side of breathable layer 24 would be coupled to Kenaley’s housing 16. The second side of breathable layer 24 would be coupled directly to Kenaley’s acoustic device 14.
One known prior art method for coupling breathable layer 24 directly to Kenaley’s acoustic device 14 would have been found in the Yang reference. The Yang reference describes a loudspeaker 3 with a diaphragm 31. Yang at ¶¶ 25, 26, 30, FIGs.3, 4. Yang couples diaphragm 31 to a housing by a seat/projection 5 similar to Yamaguchi’s fitted portion 13 and an elastic buffer 4 similar to Kenaley’s breathable layer 24 and Yamaguchi’s seal 5. Id. Accordingly, it would have been obvious for one of ordinary skill in the art to follow Yamaguchi’s example and to couple Kenaley’s breathable layer 24 to the diaphragm of acoustic device 14. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“wherein the annular polymer membrane further comprises a through-opening in a radial direction with respect to the annular polymer membrane.”
Kenaley’s assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20. Nonporous membrane 20 is designed to provide a desired amount of pressure equalization over time. Id. at ¶¶ 33, 45–47, 52. Kenaley describes tuning the equalization rate by using additional features, Id. at ¶ 52. For example, Kenaley describes adding a groove or pathway in the surface of a breathable layer, e.g., 24. See id. This describes adding at least one radial groove to the surface of layer 24, allowing pressure equalization along a lateral path 34. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein the one through-opening has a width in a range of 10% to 25% of a circumference of the annular polymer membrane.”
Kenaley does not describe the width of a negative surface feature, such as a groove in breathable layer 24, relative to the circumference of layer 24. The Kenaley reference, however, teaches and suggests shaping and sizing the groove to provide a desired rate of pressure transfer while balancing for increased insertion loss on transducer performance. See Kenaley at ¶¶ 31, 33, 34, 45. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to experiment with various widths—including the claimed relative widths—for negative surface features, to observe the resulting pressure equalization rates and to select a width that provides a desired rate based on criteria involving environmental pressure changes and transducer performance. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Claim 14 depends on claim 12 and further requires the following:
“wherein the annular polymer membrane is made of a foamed polymer.”
Claim 15 depends on claim 12 and further requires the following:
“wherein the annular polymer membrane is made of sponge.”
Similarly, the Kenaley reference describes forming breathable layer 24 using a variety of polymers, including a spongy, polyester open cell foam (e.g., Foamex®). Kenaley at ¶¶ 46, 73, 77, Table 1. For the foregoing reasons, the combination of the Kenaley, the Yamaguchi and the Yang references makes obvious all limitations of the claim.
Summary
Claims 1–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Applicant’s Arguments
Applicant’s Reply (12 January 2022) substantively amended independent claims 1, 6 and 11. This Office action has been updated accordingly. Applicant’s Reply at 5–8 further includes comments pertaining to the rejections included in the Non-Final Office action (27 October 2021). The Examiner has considered those comments, but they have been rendered moot in light of the updated grounds of rejected included in this Office action.
Additional Citations
The following table lists additional references. This Office action does not rely on the references, but they are relevant to the subject matter disclosed and claimed.
Citation
Relevance
US 2014/0348372
Earphone with vent groove in sealing gasket

Use of foam or sponge in an air-permeable support member
US 2018/0124487
Microphone capsule with vents in sealing member
US 2017/0164084
Transducer housing with vent in sealing member
US 2020/0280781
Housing with breathable membrane

Table 4
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

3/14/2022